Citation Nr: 1531077	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2013, the Board reopened claims for entitlement to service connection for an acquired psychiatric disability, to include depression and schizophrenia, for a low back disability, and for a left knee disability, and remanded the reopened claims for additional development, to include obtaining nexus opinions on whether the disabilities are causally related to service.

Pursuant to the April 2013 Board remand, nexus opinions were obtained, and added to the record, in June 2013.  As VA opinions have been added to the record in response to the Board remand, there has been substantial compliance with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

A July 2013 rating decision granted entitlement to service connection for schizophrenia, with a 100 percent rating effective August 28, 2007; granted entitlement to service connection for chondromalacia of the left knee, with a 10 percent rating effective August 28, 2007; granted entitlement to service connection for mild instability of the left knee, with a 10 percent rating effective June 3, 2013; and granted entitlement to eligibility to Dependents' Educational Assistance, effective August 28, 2007.  Consequently, the issues of entitlement to service connection for an acquired psychiatric disability and for a left knee disability have been granted in full and are no longer part of the current appeal.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2013, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a low back disability that is related to his military service or is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this regard, the Board notes that the matter was readjudicated in a July 2013 Supplemental Statement of the Case following completion of VCAA notice.

A letter was sent to the Veteran in May 2013 that informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  The Veteran was informed in this letter of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of a benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In accordance with the requirements of VCAA, the letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinion obtained in this case is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has a low back disability due to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his March 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain whether the Veteran currently has a low back disability that is causally related to his service-connected left knee disabilities.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  The case was subsequently remanded for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for a low back disability as secondary to service-connected left knee disabilities.  He was granted entitlement to service connection chondromalacia of the left knee, with a 10 percent rating effective August 28, 2007, and was granted entitlement to service connection for mild instability of the left knee, with a 10 percent rating effective June 3, 2013.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records, including his November 1999 separation medical history and medical examination reports, do not contain any complaints or clinical findings indicative of a low back disorder.

The Veteran testified at his March 2013 travel board hearing that he injured his back and left knee at the same time in service and that his back could be secondary to his left knee disability.

VA treatment records dated through May 2013 show treatment primarily for the Veteran's psychiatric problems and do not contain any complaints or findings of a low back disability.

In response to the April 2013 Board remand, a VA in-person examination of the Veteran's low back was conducted in June 2013.  The veteran said that he injured his back and left knee in service.  Lumbar strain was diagnosed.  X-rays of the low back did not show any significant abnormality.  It was reported that the Veteran is an obsessive exerciser who frequently walked 5-10 miles on his treadmill to stay fit and then will isolate himself in his bedroom for 3-7 days, eating only cereal, to recover from pain in his left knee and low back.  The examiner indicated that the Veteran's mental health issues contribute to his compulsion to exercise to the point that his back is chronically strained.  While an abnormal gait due to left knee disability could exacerbate the lower back strain, the Veteran's back strain would recover if the Veteran discontinued the overexertion from exercise.  

After examination of the Veteran and review of the claims files, the examiner concluded that the Veteran's low back strain was less likely than not due to in-service injury because there is no medical evidence of a low back disability either in service or soon after service discharge.  The examiner also concluded that the Veteran's low back strain was less likely than not proximately due to or the result of a service-connected disability because the lumbar strain was more likely related to the Veteran's overexertion.  The examiner opined that it was less likely as not that the Veteran's left knee chondromalacia caused or aggravated his low back strain because it did not cause a permanent worsening beyond the natural progression of the low back strain, as it was more likely that the Veteran's exercise overexertion that was causing his low back strain.

The above evidence does not show any low back disability until a number of years after service discharge.  The initial medical evidence of low back disability was not until VA examination in June 2013, which is more than 13 years after service discharge.  Moreover, the June 2013 VA opinion on file, which is based on an 
in-person examination of the Veteran and a review of the record, and which includes a rationale, is against the claim.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current low back strain to service or to service-connected left knee disability.  

Although the Veteran is competent to report his subjective symptoms, such as low back pain, he is not competent to report that he has a low back disability due to service or to service-connected disability.  The diagnosis of lumbar strain and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  


Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a low back disability, to include on a secondary basis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


